Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 1 of 36




            Exhibit 7
                            Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 2 of 36




                                            U.S. Patent No. 8,432,173 (“’173 Patent”)
Exemplary Accused Products

        Renesas products, including at least each of the following products (and their variations) infringe at least Claim 1 of the ’173
Patent: Renesas RX microcontrollers with capacitive touch, such as RX113, RX231, RX230, and RX130. The infringement chart
below is based on the RX113 microcontroller (“RX113 MCU”), which is exemplary of the infringement of the ’173 Patent.

                   Claim                                                             RX113 MCU
 [1pre] A method comprising:                  The RX113 MCU provides capacitive touch sensing functionality.




                                              See https://www.renesas.com/en-
                                              us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 4



 [1a] receiving one or more first signals     The RX113 MCU receives one or more first signals indicating one or more first
 indicating one or more first capacitive      capacitive couplings of an object with a sensing element that comprises a sensing path
 couplings of an object with a sensing        that comprises a length, the first capacitive couplings corresponding to the object
 element that comprises a sensing path        coming into proximity with the sensing element at a first position along the sensing path
 that comprises a length, the first           of the sensing element.


                                                                 Page 1
                         Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 3 of 36




capacitive couplings corresponding to the   For example, the RX113 MCU implements touch and movement functionality where
object coming into proximity with the       the user places a finger/stylus on the connected touch sensor and moves it along a path
sensing element at a first position along   or line. When the user’s finger/stylus comes in contact with the touch sensor (“the
the sensing path of the sensing element     object coming into proximity with the sensing element . . .”), one or capacitive
                                            couplings between the finger and the touch sensor is formed (“one or more capacitive
                                            couplings of an object with a sensing element . . .”). The RX113 MCU receives one or
                                            more first signals indicating that the user places a finger/stylus on the touch sensor
                                            (“receiving one or more first signals indicating one or more first capacitive couplings of
                                            an object with a sensing element . . .”).




                                            See https://www.renesas.com/en-
                                            us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 7




                                                               Page 2
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 4 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r01an3958ej0100-ctsu.pdf at 25




                               Page 3
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 5 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/doc/rx_family/r30ca0159ej0300-touchkey.pdf at 1




                               Page 4
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 6 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/doc/rx_family/r30ca0159ej0300-touchkey.pdf at 3




                               Page 5
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 7 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/doc/rx_family/r30ca0159ej0300-touchkey.pdf at 3




                               Page 6
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 8 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/doc/rx_family/r30ca0159ej0300-touchkey.pdf at 4


                               Page 7
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 9 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0216ej0100_rx113.pdf at 61.




                               Page 8
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 10 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0216ej0100_rx113.pdf at 62.




                               Page 9
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 11 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0216ej0100_rx113.pdf at 6.




                              Page 10
                          Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 12 of 36




                                              See https://www.renesas.com/en-
                                              us/doc/products/mpumcu/apn/rx/002/r30an0216ej0100_rx113.pdf at 5.
[1b] determining based on one or more of      The RX113 MCU determines based on one or more of the first signals the first position
the first signals the first position of the   of the object along the sensing path. See, e.g., analysis and evidence in claim element
object along the sensing path;                1[a] above.

                                              For example, at the beginning of a movement, the user’s finger/stylus (“object”) touches
                                              the touch sensor. The RX113 MCU receives one or more first signals and determines
                                              the location where the user’s finger/stylus touched the touch sensor (“the first position
                                              of the object along the sensing path”).




                                                                Page 11
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 13 of 36




              For example, the RX113 MCU has functionality that track touch and movement,
              including receiving information about the location, size, and movement of a touch
              occurring on the screen. This also includes information for the view or window in which
              the touch occurred, the location of the touch within the view or window, and the
              approximate radius of the touch. This also includes information about indicating when
              the touch occurred, and information about whether the touch began, moved, or ended.




                               Page 12
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 14 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/doc/rx_family/r01uh0448ej0110_rx113.pdf at 1221.



                              Page 13
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 15 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 8




                              Page 14
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 16 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 14




                              Page 15
                          Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 17 of 36




                                               See https://www.renesas.com/en-
                                               us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 15




[1c] setting a parameter to an initial value   The RX113 MCU sets a parameter to an initial value based on the first position of the
based on the first position of the object      object along the sensing path, the initial value comprising a particular parameter value
along the sensing path, the initial value      and being associated with a range of parameter values, the range of parameter values
comprising a particular parameter value        being associated with the length of the sensing path.
and being associated with a range of
parameter values, the range of parameter       The RX113 MCU sets a parameter to an initial value based on the first position of the
values being associated with the length of     object along the sensing path.
the sensing path;                              In the RX113 MCU, the initial value comprises a particular parameter value and being
                                               associated with a range of parameter values, the range of parameter values being
                                               associated with the length of the sensing path.
                                               For example, the initial value comprises a particular parameter value or setting that can
                                               be adjusted, and is associated with a range of parameter values, e.g., the range of
                                               adjustment. Further, the range of parameter values or settings is associated with the
                                               length of a sensing path and can be adjusted along the length of that path.




                                                                 Page 16
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 18 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/doc/rx_family/r01uh0448ej0110_rx113.pdf at 1221.



                              Page 17
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 19 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 8




                              Page 18
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 20 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 14




                              Page 19
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 21 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 15




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/doc/rx_family/r30ca0159ej0300-touchkey.pdf at 1



                              Page 20
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 22 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/doc/rx_family/r30ca0159ej0300-touchkey.pdf at 3




                              Page 21
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 23 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/doc/rx_family/r30ca0159ej0300-touchkey.pdf at 3




                              Page 22
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 24 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/doc/rx_family/r30ca0159ej0300-touchkey.pdf at 4


                              Page 23
                        Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 25 of 36




[1d] receiving one or more second signals   The RX113 MCU receives one or more second signals indicating one or more second
indicating one or more second capacitive    capacitive couplings of the object with the sensing element, the second capacitive
couplings of the object with the sensing    couplings corresponding to a displacement of the object along the sensing path from the
element, the second capacitive couplings    first position. See, e.g., analysis and evidence in claim element 1[a] above.
corresponding to a displacement of the
object along the sensing path from the      For example, the RX113 MCU implements touch and movement functionality where
first position; and                         the user places a finger/stylus on the touch sensor and moves it along a path or line.
                                            When the user’s finger/stylus moves along a path a line (“displacement of the object
                                            along the sensing path from the first position”), one or more capacitive couplings
                                            between the user’s finger/stylus and the touch sensor are formed (“the second capacitive
                                            couplings corresponding to a displacement . . .”). Further, the RX113 MCU receives
                                            one or more signals indicating the movement (“receiving one or more second signals
                                            indicating one or more second capacitive couplings of the object with the sensing
                                            element”).




                                            See https://www.renesas.com/en-
                                            us/doc/products/mpumcu/apn/rx/002/r30an0216ej0100_rx113.pdf at 61.




                                                              Page 24
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 26 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0216ej0100_rx113.pdf at 62.




                              Page 25
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 27 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/doc/rx_family/r01uh0448ej0110_rx113.pdf at 1221.



                              Page 26
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 28 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 8




                              Page 27
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 29 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 14




                              Page 28
                         Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 30 of 36




                                           See https://www.renesas.com/en-
                                           us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 15



[1e] determining based on one or more of   The RX113 MCU determines based on one or more of the second signals the
the second signals the displacement of     displacement of the object along the sensing path. See, e.g., analysis and evidence in
the object along the sensing path; and     claim elements 1[a] and 1[b] above.

                                           For example, as the user’s finger/stylus (“object”) moves in a line or path on the touch
                                           sensor (“the displacement of the object along the sensing path”), the RX113 MCU
                                           receives one or more second signals that indicates the movement.
                                           For example, the RX113 MCU has functionality that tracks touch and movement,
                                           including receiving information about the location, size, and movement of a touch
                                           occurring on the screen. This also includes information for the view or window in which
                                           the touch occurred, the location of the touch within the view or window, and the
                                           approximate radius of the touch. This also includes information about indicating when
                                           the touch occurred, and information about whether the touch began, moved, or ended.
[1f] adjusting the parameter within the    The RX113 MCU adjusts the parameter within the range of parameter values based on
range of parameter values based on the     the displacement of the object along the sensing path. See, e.g., analysis and evidence in
displacement of the object along the       claim element 1[c] and 1[d] above.
sensing path.
                                           For example, based on the movement of the user’s finger/stylus along the sensing path,
                                           the RX113 MCU adjusts the parameter within the range of parameter values.
                                           For example, the RX113 MCU includes a particular parameter value or setting that can
                                           be adjusted, and is associated with a range of parameter values, i.e., the range of
                                           adjustment. Further, the range of parameter values or settings is associated with the
                                           length of a sensing path and can be adjusted along the length of that path.




                                                             Page 29
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 31 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0216ej0100_rx113.pdf at 61.




                              Page 30
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 32 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0216ej0100_rx113.pdf at 62.




                              Page 31
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 33 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/doc/rx_family/r01uh0448ej0110_rx113.pdf at 1221.



                              Page 32
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 34 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 8




                              Page 33
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 35 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 14




                              Page 34
Case 6:20-cv-00529-ADA Document 1-7 Filed 06/16/20 Page 36 of 36




              See https://www.renesas.com/en-
              us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 15




                              Page 35
